Citation Nr: 0007071	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from November 1991 to March 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 1998, the Board 
remanded this case in order to accomplish additional 
development of the evidence.  The requested action has been 
completed, and the case is again before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The presumption of soundness has not been rebutted by 
clear and unmistakable evidence.

3.  A current left wrist disability is shown to be due to 
active service.


CONCLUSION OF LAW

A left wrist disability was incurred during active wartime 
service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged the existence of any records of probative 
value that may be obtained, and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.  

The veteran contends, essentially, that he has a left wrist 
disorder that initially began during his period of active 
service, and for which service connection should be assigned.  
He particularly alleges that this disability did not pre-
exist his entrance into service, but rather is the result of 
being struck on the left wrist by a pugil stick 

during training.  After a review of the relevant evidence, 
the Board finds that his contentions are in fact supported by 
the evidence, and that service connection for a left wrist 
disability is appropriate.

The report of the veteran's service entrance medical 
examination, dated in July 1991, shows that his upper 
extremities were clinically evaluated as normal; neither this 
report, nor the report of medical history he prepared at that 
time, indicates the presence of any left wrist problems.  The 
service medical records first show the presence of a left 
wrist injury in January 1992, at which time the veteran 
indicated a three- or four-week history of left wrist 
impairment after being struck by a pugil stick.  A January 
1992 consultation report indicates an assessment of scaphoid 
fracture, "probably old."  A February 1992 consultation 
report notes that he cited a high school football "jamming" 
injury.  The report of a February 1992 medical board shows 
that his injury "is very strongly compatible with an old 
nonunion of the scaphoid type fracture....Because this injury 
existed prior to service and has not been significantly 
service aggravated, it is recommended that this servicemember 
be separated for this [existing prior to service] condition."

More recently, the report of an April 1999 VA examination 
indicates a diagnosis of left wrist arthralgia following 
radicular fracture; it was noted that an X-ray revealed post-
traumatic deformity of the distal radius.  The report 
indicates comments by the examiner that "[i]t is very 
possible that [the veteran] could have had a pre-service 
fracture and it not be seen on initial examination on 
entrance into the service."

The opinion of the examiner in April 1999, and the findings 
by the medical board in February 1992, are speculative, and 
appear to be premised on the nature of the injury and the 
fact that scaphoid fractures often remain undetected for long 
periods of time.  Other than the fact that the veteran on one 
occasion while receiving medical treatment cited a preservice 
"jamming" injury, the record is devoid of clinical evidence 
that he had a preservice left wrist problem.  Balanced 
against the conjecture of the medical board and the VA 
examiner is the fact that no left wrist 

disability was identified on the veteran's entrance 
examination, and his repeated assertions that he did not 
incur a left wrist injury prior to the inservice incident in 
which he was struck by a pugil stick.

Governing regulatory provisions stipulate that a veteran will 
be considered to be in sound condition when entering service, 
except as to defects, infirmities or disorders noted at 
service entrance.  This presumption of soundness is 
rebuttable, but only when "clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to considered as noted."  
38 C.F.R. § 3.304(b) (1999).

The Board finds that the evidence that the veteran's left 
wrist disability had been manifested prior to his entrance 
into service is not "clear and unmistakable."  
Notwithstanding the Board's dicta in its October 1998 remand, 
it finds, upon further review, that the evidence does not 
clearly and unmistakably demonstrate that a left wrist 
disability had been present upon the veteran's entrance into 
service; to the contrary, the Board concludes that the 
presumption of soundness is not rebutted merely by the 
unsupported conjecture of the February 1992 medical board and 
the VA examiner in April 1999.

Since the presumption of soundness is not rebutted, and the 
veteran's left wrist is deemed statutorily to have been in 
sound condition when he entered service, the question for 
resolution is whether a left wrist disability was incurred 
during service.  The Board finds that this question must be 
answered in the affirmative.  The medical evidence first 
shows the presence of a left wrist injury in January 1992, at 
which time the veteran cited a three- to four-week history of 
increasing left wrist problems after being struck on the left 
wrist by a pugil stick.  Both the medical records dated in 
January 1992 and thereafter, and the report of the April 1999 
VA examination, note the presence of a left wrist disorder.  
In addition, a report of June 1997 private outpatient 
treatment shows that he indicated that he has had ongoing 
left wrist problems since service, thereby establishing 
continuity of symptomatology.


In brief, the evidence demonstrates that a left wrist 
disability did not pre-exist service, but was initially 
manifested therein.  Service connection for a left wrist 
disability is, according, warranted.


ORDER

Service connection for a left wrist disability is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

